      Case: 4:21-cv-00002 Doc. #: 1 Filed: 01/04/21 Page: 1 of 6 PageID #: 29




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                 )
M.J. RESURRECTION, INC.                          )
d/b/a FW Warehousing d/b/a FW Logistics,         )
an Illinois corporation,                         )
                                                 )
       Plaintiff,                                )
                                                 )      Case No. 4:21-cv-00002
vs.                                              )
                                                 )      JURY TRIAL DEMANDED
BUTTERBALL, LLC, a North Carolina                )
limited liability company,                       )
Serve: Corporation Service Company               )
        Registered Agent                         )
        2626 Glenwood, Ave., Suite 550           )
        Raleigh, NC 27608                        )
        HOLD SERVICE                             )
                                                 )
       Defendant.                                )
                                                 )

                                         COMPLAINT

       COMES NOW M.J. Resurrection, Inc. d/b/a FW Warehousing d/b/a FW Logistics,

by and through its undersigned attorneys, and for its Complaint against Butterball, LLC

(“Complaint”) states as follows:

       1.      Plaintiff M.J. Resurrection, Inc. d/b/a FW Warehousing d/b/a FW Logistics (“FW

Warehousing” or “Plaintiff”) is an Illinois corporation with its principal place of business in

St. Clair County, State of Illinois, and another place of business located at 1100 East Parkway,

Memphis, Tennessee 38114 (the “Memphis Warehouse”).                 FW Warehousing provides

warehousing and logistics services to clients nationwide.

       2.      Defendant Butterball LLC (“Defendant”) is a North Carolina limited liability

company with its principal place of business in State of North Carolina.




                                                1
      Case: 4:21-cv-00002 Doc. #: 1 Filed: 01/04/21 Page: 2 of 6 PageID #: 30




       3.      Upon information and belief, Defendant’s members are Maxwell Farms, LLC and

Seaboard Corporation.

       4.      Upon information and belief, Maxwell Farms, LLC is a North Carolina limited

liability company with its principal place of business in the State of North Carolina. Upon

information and belief, Maxwell Farms, LLC’s sole member is Goldsboro Milling Company.

Upon information and belief, Goldsboro Milling Company is a North Carolina corporation with

its principal place of business in the State of North Carolina.

       5.      Upon information and belief, Seaboard Corporation is a Delaware corporation with

its principal place of business in the State of Kansas.

       6.      FW Warehousing is a citizen of the State of Illinois.

       7.      Upon information and belief, Defendant’s members are residents of and citizens of

the States of North Carolina, Delaware, and Kansas.

       8.      This Court has subject matter jurisdiction over this case based on diversity of

citizenship pursuant to 28 U.S.C. § 1332, because FW Warehousing and Defendant are citizens of

different states and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

       9.      FW Warehousing and Defendant are parties to that certain Warehouse Services

Agreement dated January 14, 2020 (the “WSA”), a true and correct copy of which is attached

hereto as Exhibit 1 and incorporated herein by reference.

       10.     Personal jurisdiction and venue are proper in this Court pursuant to the agreement

of the parties as expressed in Paragraph 8.11 of the WSA. (See Exhibit 1 ¶ 8.11.)

       11.     The WSA and any claim or dispute arising out of or related to it or the transactions

contemplated by it are governed by and are to be construed in accordance with the laws of the

State of Missouri. (See Exhibit 1 ¶ 8.10.)




                                                  2
        Case: 4:21-cv-00002 Doc. #: 1 Filed: 01/04/21 Page: 3 of 6 PageID #: 31




         12.     Pursuant to the WSA, Defendant agreed to purchase, and FW Warehousing agreed

to supply, public warehousing services for Defendant’s products at the Memphis Warehouse for

an initial one-year term commencing January 15, 2020. (See generally Exhibit 1 ¶¶ 1.1, 2.1, 2.2,

and Exhibits A and C.)

         13.     Pursuant to the WSA, Defendant agreed to pay the prices and rates described in

Paragraph 2.3 and Exhibits A, B, and C of the WSA, including a Guaranteed Storage Charge. (See

generally Exhibit 1 ¶ 2.3 and Exhibits A, B, and C; see also ¶ 1.4.)

         14.     Pursuant to the WSA, FW Warehousing was to submit invoices for its charges to

Defendant, and Defendant agreed to pay said invoices within thirty (30) days of receipt by

Defendant. (Exhibit 1 ¶ 2.3.)

         15.     Pursuant to the WSA, Defendant agreed that invoices not paid within thirty (30)

days of receipt would be assessed interest at the rate of two and one-half percent (2.5%) per month.

(Id.)

         16.     Defendant utilized FW Warehousing’s warehousing services from on or about

January 15, 2020, until the present.

         17.     During said period, FW Warehousing sent invoices to Defendant for services

rendered (“Warehousing Fees”) on a regular basis, including the following invoices:

                Invoice                     Invoice Date                    Invoice Amount
                T1-582                       7/31/2020                        $168533.50
               RST1-150                       8/1/2020                         $48,966.50
                T1-597                       8/16/2020                          $667.00
                T1-609                       8/23/2020                         $1,508.00
                T1-641                       8/31/2020                        $167,446.00
               RST1-170                       9/1/2020                         $50,054.00
                T1-694                       9/30/2020                        $182,294.00
               RST1-189                      10/1/2020                        $35,206.00
                T1-696                       10/4/2020                          $210.00
                TI-732                       10/25/2020                         $210.00


                                                 3
      Case: 4:21-cv-00002 Doc. #: 1 Filed: 01/04/21 Page: 4 of 6 PageID #: 32




              T1-755                         10/31/2020                      $204,087.50
             RST1-207                         11/1/2020                      $13,412.50
              T1-795                         11/30/2020                      $211,453.50
              (TBA)                          12/31/2020                      $217,500.00
                                                            Total           $1,301,548.50

True and correct copies of these invoices (the “Unpaid Invoices”) are attached hereto as

Exhibit 2 and incorporated herein by reference. (Damages will rise and will be proven at hearing

as additional, subsequent invoices will continue to be issued and become due.)

       18.     Defendant has not paid the Warehousing Fees described on the Unpaid Invoices.

       19.     As of the date of this filing, the twelve (12) oldest Unpaid Invoices are more than

thirty (30) days past due.

       20.     FW Warehousing has made demand for payment of the Unpaid Invoices, but

Defendant has not paid. A true and correct copy of a letter to Tim Thomas, Butterball, LLC, dated

September 30, 2020, is attached hereto as Exhibit 3 and incorporated herein by reference.

       21.     Upon information and belief, Defendant does not intend to pay the other Unpaid

Invoices as they come due nor future invoices yet to be issued.

                             COUNT I – BREACH OF CONTRACT

       22.     Plaintiff realleges and incorporates herein each and every allegation contained in

paragraphs 1–21 of its Complaint.

       23.     Defendant agreed to pay FW Warehousing the prices and rates stated in the WSA

for the public warehousing services described in the WSA.

       24.     FW Warehousing performed all conditions precedent to Defendant’s obligation to

pay the prices and rates for the public warehousing services.

       25.     Defendant breached the WSA by failing to pay the Unpaid Invoices.




                                                4
      Case: 4:21-cv-00002 Doc. #: 1 Filed: 01/04/21 Page: 5 of 6 PageID #: 33




       26.     There is now due and owing the sum of $1,301,548.50 plus interest accrued to

FW Warehousing.

       27.     FW Warehousing has demanded payment, but Defendant has not paid the sum due

and owing.

       WHEREFORE, Plaintiff prays that the Court enter judgment in Plaintiff’s favor; award

Plaintiff its damages, including pre-judgment interest at two and one-half percent (2.5%) per

month, reasonable attorney fees and expenses, costs of collection, post-judgment interest at two

and one-half percent (2.5%) per month, and court costs; and grant such other and further relief as

the Court deems just and proper.

                            COUNT II – ACTION ON ACCOUNT

       28.     Plaintiff realleges and incorporates herein each and every allegation contained in

paragraphs 1–27 of its Complaint.

       29.     Defendant requested that FW Warehousing furnish warehousing services to

Defendant.

       30.     FW Warehousing accepted the request and furnished the services requested.

       31.     FW Warehousing’s charges of $1,301,548.50 for those services were reasonable.

       32.     FW Warehousing’s charges have not been paid in that there is a balance due and

owing of $1,301,548.50.

       WHEREFORE, Plaintiff prays that the Court enter judgment in Plaintiff’s favor; award

Plaintiff its damages, including pre-judgment interest at two and one-half percent (2.5%) per

month, reasonable attorney fees and expenses, costs of collection, post-judgment interest at two

and one-half percent (2.5%) per month, and court costs; and grant such other and further relief as

the Court deems just and proper.




                                                5
      Case: 4:21-cv-00002 Doc. #: 1 Filed: 01/04/21 Page: 6 of 6 PageID #: 34




                             COUNT III – QUANTUM MERUIT

       33.     Plaintiff realleges and incorporates herein each and every allegation contained in

paragraphs 1–32 of its Complaint.

       34.     Defendant requested that FW Warehousing furnish warehousing services to

Defendant.

       35.     FW Warehousing accepted the request and furnished the services requested.

       36.     FW Warehousing’s charges of $1,301,548.50 for those services were reasonable.

       37.     FW Warehousing has demanded payment of the balance due of the charges.

       38.     Despite demand, Defendant has failed and refused to pay the balance due of FW

Warehousing’s charges in the amount of $1,301,548.50, plus interest accrued.

       WHEREFORE, Plaintiff prays that the Court enter judgment in Plaintiff’s favor; award

Plaintiff its damages, including pre-judgment interest at two and one-half percent (2.5%) per

month, reasonable attorney fees and expenses, costs of collection, post-judgment interest at two

and one-half percent (2.5%) per month, and court costs; and grant such other and further relief as

the Court deems just and proper.

                                                 Respectfully submitted,

                                                 AEGIS LAW



                                                 By          /s/ John N. Julian, III
                                                     John N. Julian, III – No. 6211254 (IL)
                                                     601 S. Lindbergh Blvd.
                                                     Frontenac, MO 63131
                                                     (314) 454-9100
                                                     (314) 454-9110 (fax)
                                                     jjulian@aegislaw.com
                                                 Attorney for Plaintiff M.J. Resurrection, Inc.
                                                 d/b/a FW Warehousing d/b/a FW Logistics




                                                6
